      Case 1:12-cr-00435 Document 147 Filed on 03/18/20 in TXSD Page 1 of 1
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                                                                           March 18, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk

                         BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,                §
                                         §
VS.                                      §    CRIMINAL NO. 1:12-CR-435-1
                                         §
TOMAS YARRINGTON RUVALCABA.              §
                                         §
         Defendant.                      §
                                         §

                                     ORDER

       Due to the recent coronavirus outbreak in the United States and the State of
Texas, the Court RESETS the Motion Hearing to 9:30 a.m. on May 5, 2020 in the
Houston Division, Federal Courthouse, 515 Rusk St., Houston, TX 77002. All
counsel and the Defendant must be present.
       All other deadlines and settings remain the same.


       SIGNED this 18th day of March, 2020.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
